Citation Nr: 1020881	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than March 25, 
2004 for the grant of service connection for optic nerve IV 
damage with diplopia and dizziness as due to an undiagnosed 
illness.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for migraine headaches.

ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to 
December 1988 and from September 1990 to August 1991, 
including service in the Southwest Asia theater of 
operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and July 2009 Department of 
Veterans Affairs Regional Office (RO) rating actions.

A review of the claims file indicates that in January 2007, 
the Veteran filed a formal application for automobile or 
other conveyance and adaptive equipment.  Since this does not 
appear to have been adjudicated, it is referred to the RO for 
appropriate consideration.

The issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for migraine headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a May 11, 2000 decision, the RO denied the Veteran's 
claim of service connection for an eye condition.

2.  On October 17, 2001, the RO received the Veteran's 
untimely notice of disagreement with the May 2000 decision, 
which the RO treated as a claim to reopen; the Veteran did 
not respond to the RO's request to submit new and material 
evidence, thereby abandoning her claim to reopen.

3.  On March 25, 2004, the RO received the Veteran's request 
to reopen the claim of service connection for an eye 
condition.

4.  The RO ultimately reopened the claim and granted service 
connection for optic nerve IV damage with diplopia and 
dizziness as due to an undiagnosed illness in a March 2007 
decision, and assigned an effective date of March 25, 2004, 
the date of receipt of the claim to reopen.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 25, 
2004, for the grant of service connection for optic nerve IV 
damage with diplopia and dizziness as due to an undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 5108,


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).

Because the Veteran appeals the "downstream" issue of the 
effective date for the award of benefits arising from the 
grant of service connection, the notice provisions of 
38 U.S.C.A. § 5103 and its implementing regulations are not 
applicable.  This is because the claim to which those notice 
provisions would have applied, was the one for service 
connection.  As that has been granted, those notice 
provisions have served their purpose.

All relevant evidence has been obtained, and the appellant 
has not identified any additional records that could be 
obtained.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran seeks an effective date earlier than March 25, 
2004 for the award of service connection for optic nerve IV 
damage with diplopia and dizziness as due to an undiagnosed 
illness, arguing that she filed a claim of entitlement to 
service connection for this disability prior to that date.

Historically, the Veteran filed a claim of entitlement to 
service connection for abnormal eye muscle with double vision 
in April 1999.  That claim, along with several others, was 
denied by the RO in May 2000, and the Veteran was notified of 
that decision the same month.  In a statement, which was 
received by the RO in May 2001, the Veteran expressed her 
disagreement with the May 2000 rating decision, but did not 
specify the issue(s) with which she disagreed.  Consistent 
with 38 C.F.R. § 20.201, the RO sent the Veteran a letter in 
July 2001, notifying her that her May 2001 notice of 
disagreement (NOD) was not valid because it did not 
specifically identify the issue(s) in the May 2000 RO 
decision with which she disagreed.  The letter informed the 
Veteran that she had one year from the date of notice of the 
May 2000 RO decision, or 60 days from the date of the letter, 
whichever was later, to submit a valid NOD.  Parenthetically, 
the Board notes that at the time of the July 2001 letter, one 
year had already passed since the date of notice of the May 
2000 RO decision.  Thus, the later time frame (i.e., 60 days 
from the letter) was the applicable time frame for response 
by the Veteran.  The Veteran responded in a statement, which 
was received by the RO on October 17, 2001, listing each 
issue in the May 2000 decision with which she disagreed, 
including her eye condition.  In a January 2002 letter, the 
RO notified the Veteran that her October 2001 NOD was 
untimely (as it was not received within 60 days of the July 
2001 letter), that the May 2000 RO decision was final, and 
that if she wished to reopen her service connection claims, 
she must submit new and material evidence.  The Veteran did 
not respond to the January 2002 letter.  In March 2004, she 
filed a new claim of service connection for an eye condition, 
which the RO treated as a claim to reopen.  In a March 2007 
rating decision, the RO reopened the claim and granted 
service connection for optic nerve IV damage with diplopia 
and dizziness as due to an undiagnosed illness, effective 
from March 25, 2004, the date of receipt of the claim to 
reopen.  In a March 2008 statement, the Veteran expressed 
disagreement with the effective date.  

In the instant case, the record reflects that the Veteran 
failed to file a timely NOD of the May 2000 RO decision which 
denied her original claim of service connection for an eye 
condition.  Thus, the May 2000 RO decision is final.  See 
38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  
The record also shows that the RO essentially treated the 
Veteran's untimely October 2001 NOD as a claim to reopen, and 
informed her, in the January 2002 letter, that she should 
submit new and material evidence (in this case, evidence that 
her conditions, including her eye condition, were related to 
service).  However, the Veteran did not respond to that 
letter or submit any additional evidence, thereby abandoning 
her claim.  See 38 C.F.R. § 3.158.

The record reflects that from October 17, 2001 to March 25, 
2004, the Veteran did not file any formal or informal claims 
with VA indicating an intent to seek 
service-connection for an eye condition.  The effective date 
for a grant of service connection on the basis of the receipt 
of new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5100; 38 C.F.R. § 3.400 (q) (1) (ii).  As such, 
the RO assigned the earliest possible effective date for its 
grant of the reopened claim, which as noted above was 
received by VA on March 25, 2004.  See Leonard v. Nicholson, 
405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 359 F.3d 
1326 (Fed. Cir. 2003).  In order for the Veteran to be 
awarded an effective date based on an earlier claim, she has 
to show CUE in the prior denial of that claim.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  She has not made a specific 
allegation of such error.

Accordingly, under the applicable regulations, March 25, 
2004, the date of receipt of the claim to reopen that 
triggered the allowance, is the earliest effective date for 
the award of service connection for optic nerve IV damage 
with diplopia and dizziness as due to an undiagnosed illness.  
38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.400, 21.3021(o).  The preponderance of the evidence is 
against the assignment of an effective date prior to March 
25, 2004 and the appeal is denied.  Since the preponderance 
of the evidence is against the claim for an earlier effective 
date, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

An effective date earlier than March 25, 2004 for the grant 
of service connection for optic nerve IV damage with diplopia 
and dizziness as due to an undiagnosed illness is denied.


REMAND

The record reflects that in a July 2009 rating action the RO 
denied the Veteran's application to reopen a claim of 
entitlement to service connection for migraine headaches.  In 
an August 2009 statement, the Veteran expressed her 
disagreement with this decision.  As such, the Veteran's 
application to reopen a claim of entitlement to service 
connection for migraine headaches is remanded for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the issue is REMANDED for the following action:

Provide a statement of the case to the 
Veteran regarding the issue of whether new 
and material evidence has been received 
sufficient reopen a claim of entitlement 
to service connection for migraine 
headaches pursuant to her August 2009 
notice of disagreement.  She should be 
advised that if it is her desire to have 
the Board consider that issue, it will be 
necessary to submit a timely substantive 
appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


